Citation Nr: 0109622	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $6,040.66.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDINGS OF FACT

1.  The RO granted a total rating based on individual 
unemployability to the veteran in an April 1998 rating 
decision.  

2.  In March 1999, the veteran's spouse informed the RO that 
the veteran had been incarcerated on March 9, 1999. 

3.  In April 1999, the veteran's spouse again informed the RO 
her husband was incarcerated.  

4.  A notarized statement from the correctional facility was 
received in April 1999 to the effect the veteran had been 
incarcerated on March 9, 1999.  

5.  The veteran's spouse requested apportionment of his VA 
benefits in May 1999.  

6.  The veteran was informed in May 1999 that the RO proposed 
to reduce his VA benefits due to his incarceration.  

7.  In June 1999, the veteran stated that his VA benefits had 
been directly deposited to his bank and had been used by his 
spouse.  

8.  A July 1999 rating decision reduced the veteran's VA 
benefits to 10 percent and apportioned the balance to his 
spouse and children.  

9.  The RO sent a letter to the veteran in July 1999 that 
informed him of the rating decision and indicated that an 
overpayment might have been created.  

10.  The veteran requested a waiver of the debt in September 
1999.  

11.  The Committee on Waiver and Compromises denied the 
request for waiver in December 1999.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of 
benefits in the calculated amount of $6,040.66 have been met.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, an April 1998 rating decision granted a total 
rating based on unemployability due to service connected 
disability to the veteran.  In March 1999, the RO received a 
Statement in Support of Claim signed by the veteran's spouse.  
His spouse wrote the following:

My husband (the veteran) and I signed 
papers yesterday asking that I be named 
fiduciary for my husband's VA benefits.  
Letter from PC, RA Psych Primary Care 
Provider accompanied these papers.  

[The veteran] was incarcerated yesterday, 
3/9/99 for parole violation.  He may have 
to serve as much as 5-8 years for felony 
conviction.  

Please take necessary steps to provide 
myself and my children with any monies 
due to (the veteran) beyond the $96 he 
will be allowed for being an incarcerated 
veteran.  Without the monies my family 
and I will be destitute and lose our 
home.  

Attached to the statement was a memorandum from the veteran's 
representative that noted in, bold letters, "IMMINENT 
INCARCERATION OF VET."  The representative requested that 
the RO expedite the claim.  Attached was a signed statement 
from the veteran asking that his spouse be made his fiduciary 
and a statement from a psychologist indicating the veteran 
had significant problems managing his money.  

A March 1999 Deferred Rating Decision noted that the veteran 
should be told to submit medical evidence that he was not 
competent to manage his disbursement of funds.  No 
examination was to be scheduled since he was incarcerated 
unless he furnished the address of the prison.  

In April 1999, the RO received a statement from the spouse 
that her husband was at the Santa Fe County Detention Center.  
She requested that the matter be expedited as her husband was 
now incarcerated for a felony.  

A Report of Contact dated April 29, 1999, reveals the 
veteran's spouse again reported that the veteran was 
incarcerated in the Santa Fe Detention Center.  A note was 
made to develop for reduction of compensation.  

On April 30, 1999 the RO received a notarized statement from 
the correctional facility that indicated the veteran had been 
incarcerated as of March 9, 1999, with no release date set.  
A telephone number and address were included for inquiries.  

The RO received a claim for apportionment of the veteran's 
benefits in May 1999.  The RO sent the correctional facility 
a VA Form 21-4193 (Notice to the Department of Veterans 
Affairs of Veterans or Beneficiary Incarcerated in Penal 
Institution) in May 1999.  

The RO also sent a letter to the veteran's spouse requesting 
information regarding apportionment.  A May 1999 letter from 
the RO to the veteran informed him of the proposed reduction 
of his benefits and the request for apportionment.  

In May 1999, the RO received a fax from the correctional 
facility returning the VA Form 21-4193.  In June 1999, the 
veteran responded to the RO that he had not received any of 
his benefits since he was incarcerated on March 9, 1999.  The 
VA check had been sent directly to his bank.  He sent a 
second letter two days later.  

The veteran submitted a response to the request for 
apportionment in June 1999.  Later in June the veteran wrote 
a letter in which he stated that he had talked to his bank 
and been told that a check from the VA was received and the 
money withdrawn.  He reported that his spouse had visited him 
and stated that she had cashed the check.  He stated that he 
did not want to be overpaid.  He again stated that he had 
been incarcerated since March 9, 1999.  He also indicated 
that he had not received money from VA.  

The RO, in a decision dated July 28, 1999, reduced the 
veteran's benefits to $96 per month.  The decision allowed 
apportionment of the benefits not being paid to the veteran 
due to his incarceration to his spouse and children.  In July 
1999, the RO informed the veteran of the reduction in his 
benefits and the allowance of the apportionment.  The veteran 
was also informed that the reduction had resulted in an 
overpayment of benefits to him.  

In September 1999, a second letter was sent to the veteran 
informing him of the amount of his amended compensation award 
and again stating the decrease may have established an 
overpayment.  

The veteran requested a waiver of the debt in September 1999.  
He enclosed a Financial Status Report that noted his only 
income was under one hundred dollars.  The RO referred the 
request for waiver to the Committee on Waiver and Compromises 
(Committee) in September 1999.  The Committee denied the 
request for waiver in December 1999.  The RO sent the veteran 
a letter in December 1999, informing him that his request for 
waiver of indebtedness had been denied.  

The RO received the veteran's notice of disagreement with the 
denial of his request for waiver in December 1999.  A 
statement of the case was issued in May 2000.  His 
substantive appeal was received in May 2000.  

Analysis

Pursuant to 38 U.S.C.A. § 5302(a) (West 1991), "[t]heir 
shall be no recovery of payments or overpayments . . . of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience."  However, this waiver 
of indebtedness is precluded if, in the Secretary's opinion, 
"there exists in connection with the claim for such waiver 
an indication of fraud, misrepresentation or bad faith on the 
part of the [claimant]."  38 U.S.C.A. § 5302(c) (West 1991) 
(emphasis added).  Accordingly, a negative determination as 
to whether there is an "indication" of fraud, 
misrepresentation or bad faith must be made before the 
elements involved in the determination of whether recovery 
would be against equity and good conscience may be 
considered.  See 38 C.F.R. § 1.965(a) (2000).  

A conclusive finding of fraud, misrepresentation, or bad 
faith is not required by statute.  Farless v. Derwinski, 
2 Vet. App. 555, 556 (1992).  Under the United States Court 
of Veterans Claims (Court) determination in Ridings v. Brown, 
6 Vet. App. 544 (1994), the Board must independently address 
this preliminary consideration before addressing whether 
waiver would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a) (2000).  

The Committee on Waivers and Compromises did not find any 
misrepresentation, fraud or bad faith on the part of the 
veteran in the creation of the debt.  The Board also finds 
absolutely no indication of fraud or bad faith on the part of 
the veteran in the creation of the debt.  The veteran and his 
spouse made every effort to inform the RO that the veteran 
was to be incarcerated.  Waiver is not precluded on that 
basis.  

The Board has considered all of the factors set out in 
38 C.F.R. § 1.965 (2000).  In this instance, the RO was 
informed in a timely manner that the veteran had been 
incarcerated.  His spouse submitted a statement within days 
of his incarceration informing the RO that he was in custody.  
Any fault of the veteran in the creation of the debt is, as 
best, minimal.

In weighing the fault of the veteran against VA, the Board 
has determined that VA bears the greater responsibility for 
the creation of the debt.  The veteran has asserted that it 
would be an undue hardship for him to forgo the reduced 
benefits to repay the overpayment.  In this regard, the Board 
must note that the veteran stated that his VA check was 
directly deposited to his bank.  He also stated that his 
spouse told him she had used those monies.  The RO 
apportioned the balance of the veteran's VA compensation 
benefits to his family during his incarceration.  It appears 
clear that the overpayment was used by his family, not the 
veteran while incarcerated.  The veteran, who was 
incarcerated, does not appear to have had access to the 
funds.  In light of the above, the Board finds no unjust 
enrichment in this case.

Based on all of these factors, the Board has concluded that 
it would be against equity and good conscience to require the 
veteran to repay the debt.  He had little, if any, fault in 
creating the debt.  The veteran and his spouse made what can 
only be called a far-reaching effort to inform the VA that 
the veteran was to be incarcerated.  This fact weighs heavily 
in favor of the veteran's claim.  In addition, there is no 
unjust enrichment in this case.  Finally, the Board must note 
that he has little income at this time to repay the debt.  
Consequently, the repayment of the overpayment of VA 
compensation benefits of $6,040.66 will be waived.  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of is $6,040.66 is granted.  

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 



